        Case 6:20-cv-00881-ADA Document 42 Filed 01/27/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


SONOS, INC.,

               Plaintiff,
                                         Case No. 6:20-cv-00881-ADA
      vs.

GOOGLE LLC,                              JURY TRIAL DEMANDED

               Defendant.




 GOOGLE LLC’S MOTION TO STAY PROCEEDINGS PENDING RESOLUTION OF
 ITS MOTION TO TRANSFER, OR IN THE ALTERNATIVE, MOTION TO MODIFY
                       THE CASE SCHEDULE
         Case 6:20-cv-00881-ADA Document 42 Filed 01/27/21 Page 2 of 7




I.     INTRODUCTION

       The Fifth and Federal Circuits have both directed that district courts should determine the

“proper and convenient venue before addressing any substantive portion of the case.”1 The Court

is currently scheduled to hold a Markman hearing on June 4, 2021—one month before venue

discovery is set to close, and well before the parties will complete briefing on Google’s Motion To

Transfer. To ensure that the Court has an opportunity to rule on Google’s transfer motion before

ruling on claim construction or other substantive issues, Google requests that the Court stay all

non-venue-related proceedings in this case until it rules on Google’s venue motion. At a minimum,

Google requests that the Court adjust the case schedule to ensure that Google’s threshold venue

motion is decided before the Court rules on claim construction or other substantive issues, either

by postponing the date of the Markman hearing until after the Court rules on the venue motion or

by advancing the briefing and hearing on the venue motion so that the motion is decided before

the Markman hearing. Google has met and conferred with Sonos on its requested stay and

modifications to the schedule. Sonos opposes Google’s motion.

II.    BACKGROUND

       Sonos initiated this action against Google on September 29, 2020. See Dkt. 1. On January

5, 2021, the Court entered a scheduling order setting an invalidity contentions deadline of February

5, 2021, numerous claim construction-related deadlines between February 19, 2021 and May 14,

2021, and a Markman hearing on June 4, 2021. Dkt. 31.

       Google filed a motion to transfer pursuant to 28 U.S.C. § 1404(a) on January 8, 2021. Dkt.

35-1. As detailed in Google’s transfer motion, the parties agreed to litigate in California, and a

mandatory forum selection clause requires that this case be transferred to California. See id. at 3-



1
   In re Nintendo Co., 544 F. App’x. 934, 941 (Fed. Cir. 2013); In re Horseshoe Entm’t, 337
F.3d 429, 433 (5th Cir. 2003).

                                                -1-
          Case 6:20-cv-00881-ADA Document 42 Filed 01/27/21 Page 3 of 7




6 (explaining the substantial connection between the parties’ 2013 Content Integration Agreement,

which contains the relevant forum selection clause, on the one hand, and Sonos’ allegations and

several of Google’s affirmative defenses, on the other). Furthermore, the Northern District of

California is a much more convenient forum since both parties’ relevant witnesses and sources of

proof are primarily located in California, and numerous third-party witnesses, including witnesses

who developed key prior art and at least one of the named inventors, reside in California and can

only be compelled to attend trial there.

       In accordance with the Court’s Standing Order Regarding Venue and Jurisdictional

Discovery Limits for Patent Cases, venue discovery opened on January 8, 2021 when Google filed

its transfer motion. Venue discovery is scheduled to close “no later than six months after the filing

of the initial motion,” i.e., by July 8, 2021, over one month after the currently-scheduled Markman

hearing. Id; Dkt. 35-1. Once venue discovery is complete, “[t]he deadline for Plaintiff’s response

is two weeks after the completion of venue or jurisdictional discovery,” or by July 22, 2021. Id.

The Court has not yet scheduled a hearing on Google’s transfer motion.

III.   ARGUMENT

       A.      Transfer Should Be Resolved Before The Court Reaches The Merits Of The
               Case.

       The Fifth and Federal Circuits have provided clear guidance that district courts should

determine “a proper and convenient venue before addressing any substantive portion of the case.”

In re Nintendo Co., 544 F. App’x. at 941; In re Horseshoe Entm’t, 337 F.3d at 433 (disposition of

a “motion to transfer . . . should [take] a top priority in the handling of” a case); see also In re

Google Inc., No. 2015-138, 2015 WL 5294800, at *1 (Fed. Cir. July 16, 2015) (stressing “the

importance of addressing motions to transfer at the outset of litigation”). Once a transfer motion

has been filed, it should “unquestionably take top priority,” ahead of “important and time-intensive



                                                 -2-
         Case 6:20-cv-00881-ADA Document 42 Filed 01/27/21 Page 4 of 7




substantive tasks” like “a Markman hearing and claim construction order.” In re Apple Inc., 979

F.3d 1332, 1337 (Fed. Cir. 2020).

       Unless the schedule in this case is modified, the Court will likely address the merits of this

case before ruling on Google’s transfer motion. To ensure that the Court can rule on Google’s

transfer motion before the Markman hearing, Google respectfully asks that the Court stay all non-

venue-related proceedings until the Court rules on Google’s venue motion. In the alternative,

Google asks that the Court adjust the case schedule to ensure that Google’s venue motion is

decided before the Court rules on claim construction or other substantive issues, either by

postponing the date of the Markman hearing until after the Court’s ruling on the venue motion or

by advancing the briefing and hearing on the venue motion so that motion is decided before the

Markman hearing.

       B.      A Stay Is Appropriate.

       A district court “has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Dwyer v. USAA Sav. Bank, No. SA-17-CA-252-FB, 2017 WL 7805760,

at *1 (W.D. Tex. Nov. 21, 2017). “In determining whether a stay is proper, a district court should

consider, among other factors, (1) the potential prejudice to the non-moving party; (2) the hardship

and inequity to the moving party if the action is not stayed; and (3) judicial resources.” Neodron

Ltd. V. Dell Techs., 2019 U.S. Dist. LEXIS 23309, *10 (W.D. Tex. Dec. 16, 2019) (Albright, J.)

(citing Yeti Coolers, LLC v. Home Depot U.S.A., Inc., 1:17-cv-342, 2018 WL 2122868, at *1 (W.D.

Tex. Jan. 8, 2018)); see Sparling v. Doyle, No. EP-13-CV-00323-DCG, 2014 WL 12489985, at *2

(W.D. Tex. Mar. 3, 2014). Here, all three factors favor a stay.

       No Prejudice to Sonos. Sonos will not be prejudiced by a stay pending resolution of

Google’s motion to transfer. This case is still in its early stages, and “the mere fact of a delay

alone does not constitute prejudice sufficient to deny a request for stay.” E-Watch, Inc. v. Lorex


                                                 -3-
          Case 6:20-cv-00881-ADA Document 42 Filed 01/27/21 Page 5 of 7




Canada, Inc., No. 12-3314, 2013 WL 5425298, at *2 (S.D. Tex. Sept. 26, 2013)). Courts in this

Circuit have stayed cases pending the resolution of transfer motions. See Solid State Storage

Solutions, Inc. v. STEC, Inc., 2:11-cv-00391-JRG-RSP, Dkt. 292 at 1 (E.D. Tex. Jan. 3, 2013).

       Furthermore, Sonos has consistently and repeatedly agreed to litigate disputes with Google

in California. See Dkt. 34. Having flouted the parties’ agreements regarding forum selection,

Sonos cannot now claim that it will be prejudiced by a stay in an improper forum while the Court

decides whether this case should be transferred to the proper forum.2

       Hardship to Google. Google will suffer unnecessary hardship if forced to spend resources

litigating the merits of this case while venue remains uncertain. Google will be required to expend

efforts on the merits while its transfer motion is pending. The parties have a number of substantive

deadlines within the next six months. Supra § II. Proceeding on the merits while Google’s motion

to transfer is pending risks having a court that will not ultimately determine the merits decide key

issues in the case, such as claim construction. See McDonnell Douglas Corp. v. Polin, 429 F.2d

30, 30 (3d Cir. 1980) (“Judicial economy requires that . . . the court which ultimately decides the

merits of the action should also decide the various questions which arise during the pendency of

the suit instead of considering [the merits] in two courts.”).

       Judicial Resources. Staying the case until venue is fully resolved will allow the Court to

avoid spending time and resources on substantive issues while there is a significant risk the case

may end up in a different forum. See In re VTech Commc’ns, Inc., Misc. No. 909, 2010 WL 46332,

*2 (Fed. Cir. Jan. 6, 2010) (urging parties to pursue transfer motions “before the district court

invest[s] considerable time and attention on discovery and completing claim construction”).


2
 Sonos has initiated disputes against Google in other forums as well. Sonos initiated International
Trade Commission Investigation No. 337-TA-1191, which involves related patents and the same
accused products, on January 7, 2020. The evidentiary hearing is scheduled to begin on February
22, 2021, with an Initial Determination expected by May 11, 2021. Exs. 1, 2.

                                                  -4-
           Case 6:20-cv-00881-ADA Document 42 Filed 01/27/21 Page 6 of 7




       C.      In The Alternative, The Court Should Adjust The Case Schedule To Ensure
               Google’s Venue Motion Is Decided Before The Court Rules On Claim
               Construction or Other Substantive Issues.

       Even if the Court determines that a stay is not warranted, Google requests that the Court

adjust the case schedule to ensure that Google’s venue motion is decided before the Court rules on

claim construction or other substantive issues, for example by postponing the date of the Markman

hearing until after the Court rules on the venue motion, or by advancing the briefing and hearing

on the venue motion so that motion is decided before the Markman hearing. Modifying the

schedule in this way will ensure the Court has an opportunity to rule on Google’s transfer motion

before claim construction, in line with the Federal Circuit’s guidance. In re Apple Inc., 979 F.3d

at 1337.

IV.    CONCLUSION

       Because Google’s pending transfer motion should take “top priority” (In re Horseshoe,

337 F.3d at 433), Google respectfully requests a stay of all non-venue-related proceedings in this

case until the Court rules on Google’s venue motion. In the alternative, Google asks that the Court

adjust the case schedule to ensure Google’s venue motion is decided before the Court rules on

claim construction or other substantive issues, for example by either postponing the date of the

Markman hearing until after the Court’s ruling on the venue motion, or by advancing the briefing

and hearing on the venue motion so that motion is decided before the Markman hearing.




                                                -5-
         Case 6:20-cv-00881-ADA Document 42 Filed 01/27/21 Page 7 of 7




DATED: January 27, 2021                  QUINN EMANUEL URQUHART & SULLIVAN,
                                         LLP

                                          By: /s/ Charles K. Verhoeven
                                             Charles K. Verhoeven (pro hac vice)
                                             charlesverhoeven@quinnemanuel.com
                                             Melissa Baily (pro hac vice)
                                             melissabaily@quinnemanuel.com
                                             Jordan Jaffe (pro hac vice)
                                             jordanjaffe@quinnemanuel.com
                                             Lindsay Cooper (pro hac vice)
                                             lindsaycooper@quinnemanuel.com
                                             QUINN EMANUEL URQUHART &
                                             SULLIVAN LLP
                                             50 California Street, 22nd Floor
                                             San Francisco, California 94111-4788
                                             Telephone:     (415) 875 6600
                                             Facsimile:     (415) 875 6700

                                              Paige Arnette Amstutz
                                              Texas State Bar No. 00796136
                                              SCOTT, DOUGLASS & MCCONNICO, LLP
                                              303 Colorado Street, Suite 2400
                                              Austin, TX 78701
                                              Telephone: (512) 495-6300
                                              Facsimile: (512) 495-6399
                                              pamstutz@scottdoug.com

                                              Counsel for Defendant Google LLC



                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on January 27, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                                     /s/ Charles K. Verhoeven
                                                     Charles K. Verhoeven




                                               -6-
